          Case 2:20-cv-00206-MV-CG Document 52 Filed 08/23/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

CARNELL HUNNICUTT, SR.,

          Plaintiff,

v.                                                              No. CV 20-206 MV/CG

DANIEL PETERS, et al.,

          Defendants.

                          MEMORANDUM OPINION AND ORDER

          THIS MATTER is before the Court upon Plaintiff Carnell Hunnicutt, Sr.’s Motion

for Recusation (the “Motion”), (Doc. 32), filed July 19, 2021; and Defendant Summit

Food Services’ Opposition to Plaintiff’s Motion for Recusation (the “Response”), (Doc.

36), filed July 20, 2021. Mr. Hunnicutt did not file a Reply in support of his Motion and

the time for doing so has now passed. See D.N.M. LR-Civ. 7.4(a) (explaining a “reply

must be served within fourteen (14) calendar days after service of the response.”).

          In his Motion, Mr. Hunnicutt asks that the undersigned “be recused from this

matter” due to alleged bias and partiality. (Doc. 32 at 2). The Court, having reviewed the

Motion, the Response, the relevant law, and being otherwise fully advised, finds Mr.

Hunnicutt’s Motion shall be DENIED.

     I.       Background

          On March 9, 2020, Mr. Hunnicutt commenced this civil rights lawsuit under 42

U.S.C. § 1983, (Doc. 1), and the litigation has proceeded throughout the subsequent

year and a half. This section will detail only the factual and procedural history most

relevant to the issues raised in the instant Motion.

          In his Complaint and Amended Complaint, Mr. Hunnicutt named fifteen
       Case 2:20-cv-00206-MV-CG Document 52 Filed 08/23/21 Page 2 of 6




defendants, but initially only provided a mailing address for one defendant. See (Doc.

1); (Doc. 3). Therefore, on March 8, 2021, the undersigned ordered Mr. Hunnicutt to

provide a current address for each of the remaining defendants. (Doc. 14) (the “March

8, 2021 order”). In response, Mr. Hunnicutt provided mailing addresses for nine of the

fourteen remaining defendants. (Doc. 15).

       On March 26, 2020, in addition to responding to this Court’s March 8, 2021 order,

Mr. Hunnicutt requested pre-service discovery as to the five defendants for whom he

had not provided addresses. (Doc. 16). On July 7, 2021, the undersigned denied Mr.

Hunnicutt’s request without prejudice, but enlarged his deadline to provide addresses

for the remaining defendants until August 9, 2021, and ordered partial service by the

United States Marshals Service. (Doc. 27 at 5) (the “July 7, 2021 order”). On July 19,

2021, Mr. Hunnicutt filed objections to the July 7, 2021 order. (Doc. 33).

       Meanwhile, on June 28, 2021, Mr. Hunnicutt filed his second Motion for a

Temporary Restraining Order and Preliminary Injunction.1 (Doc. 21). On July 7, 2021,

the undersigned entered a Proposed Findings and Recommended Disposition (the “July

7, 2021 PFRD”), recommending that the motion be held in abeyance, and that

Defendant Summit Food Services be ordered to provide the Court with an update on its

investigation. (Doc. 28). Since that time, the United States Marshals Service has

successfully served both the New Mexico Corrections Department and the Southern

New Mexico Correctional Facility (“SNMCF”). (Doc. 42); (Doc. 43). Defendant Summit

Food Services has also provided the Court with an update on its investigation, including



1
  Mr. Hunnicutt previously filed his first such motion on November 12, 2020, (Doc. 10), which
the presiding judge denied without prejudice to renewal once Defendants have appeared in the
case, (Doc. 13 at 6).

                                              2
         Case 2:20-cv-00206-MV-CG Document 52 Filed 08/23/21 Page 3 of 6




a Martinez report. (Doc. 48). On July 19, 2021, Mr. Hunnicutt filed objections to the July

7, 2021 PFRD. (Doc. 34).

         Mr. Hunnicutt also filed the instant Motion on July 19, 2021, in which he requests

that the undersigned “recuse herself from this action[,]” on the basis of the

undersigned’s March 8, 2021 order as well as her July 7, 2021 order. See (Doc. 32).

Specifically, he alleges that “[t]he actions of the magistrate judge shows bias[] and

prejudice against the pro se Plaintiff,” as “the Plaintiff did provide both physical

addresses and P.O. box addresses where personal service is viable” in his response to

the Court’s March 8, 2021 order. Id. at 1. Defendant Summit Foods, in its Response,

argues that “there are no factual allegations that would support disqualification or

recusal” of the undersigned.” (Doc. 36 at 3).

   II.      Legal Standard for Recusal

         A motion for recusal must be decided by the judge whose recusal is requested.

Stein v. New Mexico, 1:15-cv-776 WJ/KBM, 2016 WL 8914536, at *3 (D.N.M. Mar. 11,

2016). Under 28 U.S.C. § 455(a), federal judges must recuse themselves “in any

proceeding in which [their] partialities might reasonably be questioned.” The statute

contains a list of specific situations in which the judge is required to recuse. 28 U.S.C. §

455(b)(1)-(5). The “bias or prejudice” grounds for recusal, for example, are articulated

as “where [the judge] has a personal bias or prejudice concerning a party, or personal

knowledge of disputed evidentiary facts concerning the proceeding.” 28 U.S.C. §

455(b)(1). Similarly, 28 U.S.C. § 144 requires a judge to recuse herself when a party

files a “timely and sufficient affidavit that the judge before whom the matter is pending

has a personal bias or prejudice either against him, or in favor of any adverse party.”



                                              3
       Case 2:20-cv-00206-MV-CG Document 52 Filed 08/23/21 Page 4 of 6




       The test in this Circuit is “whether a reasonable person, knowing all the relevant

facts, would harbor doubts about the judge’s impartiality.” Hinman v. Rogers, 831 F.2d

937, 939 (10th Cir. 1987). However, the Tenth Circuit “has long held that ‘section 455(a)

must not be so broadly construed that it becomes, in effect, presumptive, so that recusal

is mandated upon the merest unsubstantiated suggestion of personal bias or

prejudice,’” and moreover, “[t]he statute is not intended to give litigants a veto power

over sitting judges, or a vehicle for obtaining a judge of their choice.” Id. (quoting United

States v. Cooley, 1 F.3d 985, 993 (10th Cir. 2000)). “Judges not only have a strong duty

to recuse when appropriate, but also a strong duty to sit[.]” United States v. Wells, 873

F.3d 1241, 1251 (10th Cir. 2017) (internal quotation marks omitted).

       Under either § 144 or § 455, the Court need not accept the movant’s factual

allegations as true and judges should not recuse themselves “on unsupported,

irrational, or highly tenuous speculation[.]” Peacock v. Lea Cty. Det. Facility, 2:20-cv-

437 KWR/JFR, 2021 WL 1923721, at *2 (D.N.M. May 13, 2021) (citing Hinman, 831

F.2d at 939). Rather, “there is a substantial burden on the moving party to demonstrate

the judge is not impartial.” Id. (citations omitted); see also Pope v. Fed. Express Corp.,

974 F.2d 982, 985 (8th Cir.1992) (stating that the movant has “a heavy burden of proof;

a judge is presumed to be impartial and the party seeking disqualification bears the

substantial burden of proving otherwise.”) (citation omitted). Moreover, adverse rulings

as well as “[a] judge’s ordinary efforts at courtroom administration” do not provide

grounds for recusal. Webb v. Caldwell, 664 F. App'x 695, 697 (10th Cir. 2016) (citing

Hinman, 831 F.2d at 938-39).




                                              4
          Case 2:20-cv-00206-MV-CG Document 52 Filed 08/23/21 Page 5 of 6




   III.      Analysis

          In the instant Motion, Mr. Hunnicutt takes issue with the undersigned’s March 8,

2021 order, (Doc. 14), directing him to provide a current address for each of the

remaining defendants, and her July 7, 2021 order, (Doc. 27), denying pre-service

discovery. See (Doc. 32 at 1). Mr. Hunnicutt contends that the undersigned failed to

thoroughly review his response to the March 8, 2021 order, and that she made certain

factual errors regarding his ability to locate certain Defendants and his access to a

computer at SNMCF. Id. For these reasons, Mr. Hunnicutt “feel[s] that the magistrate is

prejudice against prisoners,” and that she has “an axe to grind.” Id.

          Mr. Hunnicutt questions the undersigned’s March 8, 2021 order and July 7, 2021

order on the grounds of alleged factual error, but offers no other support for his

allegations of bias and partiality. See id. He alleges that because the orders are adverse

to him, the undersigned must be biased against him. Id. (“Either the judge didn’t read

the Plaintiff’s compliance with the Court Order to provide addresses or she’s biased.”).

The Court does not accept as true Mr. Hunnicutt’s speculative assertion that the

undersigned is biased. Hinman, 831 F.2d at 939 (stating that a judge should not recuse

herself based on “highly tenuous speculation.”). Mr. Hunnicutt’s disagreement with the

undersigned’s rulings is not enough to carry his substantial burden of demonstrating

bias and partiality. Webb, 664 F. App'x at 697 (“Adverse rulings are not a proper basis

for recusal[.]”); see also, e.g., Thymes v. Verizon Wireless, Inc., 1:16-cv-66 KG/WPL,

2016 WL 9774949, at *1-2 (finding “Plaintiff’s disagreement with the [Court’s] adverse

rulings cannot support his request for recusal”). Mr. Hunnicutt has thus not alleged any

circumstances that might cause a reasonable person to harbor doubts about the



                                              5
         Case 2:20-cv-00206-MV-CG Document 52 Filed 08/23/21 Page 6 of 6




undersigned’s impartiality.

         For these reasons, a reasonable, well-informed, and objective observer would

not find a factual basis to question the partiality of the undersigned in this case. Mr.

Hunnicutt has, therefore, failed to show that a recusal under either Section 455(a) or

Section 144 is appropriate. Consequently, the Motion for Recusal shall be DENIED.

   IV.      Conclusion

         IT IS THEREFORE ORDERED that Mr. Hunnicutt’s Motion for Recusation, (Doc.

32), is DENIED.

         IT IS SO ORDERED.




                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              6
